Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1
Claim 1 falls within the category of a machine/process.
Claim 10 falls within the category of a machine/process.
Claim 11 falls within the category of a computer program product. 
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 2A Prong 1 (additional elements omitted) - The claim recites [] instruct[ing] a vehicle to transport a product from a manufacturer of the product to a transportation destination, and instruct[ing], after the vehicle has transported the product, the vehicle to transport an article related to the product from the transportation destination to the manufacturer, based on a demand for the article.  The claim is directed to logistics of a supply chain.  The abstract idea could reasonably be considered a commercial or legal interaction and therefore falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.
Step 2A Prong 2 - This judicial exception is not integrated into a practical application because the additional elements of a transportation management device, comprising a processor are recited at a high-level of generality (i.e. as generic computer components performing generic computer functions) such that they amount to no more than mere instructions to apply the exception using generic computer components. Accordingly, the additional elements, when analyzed individually and in combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims do not amount to more than a recitation of the words “apply it" (or an equivalent) or more than mere instructions to implement an abstract idea or other exception in a generic computing environment (See MPEP 2106.05 (f) Mere Instructions to Apply an Exception).
Step 2B - As discussed above with respect to Step 2A Prong 2, the additional elements amount to no more than mere instructions to apply the exception using generic computer components. The same analysis applies here in 2B. The additional elements, when analyzed individually and in combination, do not add significantly more to the exception. They are mere instructions to apply an exception using generic computer components and cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
Claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 2 merely further narrows the abstract idea of claim 1. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 3 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 3 merely further narrows the abstract idea of claim 2. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 4 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 4 merely further narrows the abstract idea of claim 1. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 5 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 5 merely further narrows the abstract idea of claim 4. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 6 merely further narrows the abstract idea of claim 4. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 7 merely further narrows the abstract idea of claim 1. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 8 merely further narrows the abstract idea of claim 1. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 9 merely further narrows the abstract idea of claim 1. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 2A Prong 1 (additional elements omitted) - The claim recites [] instruct[ing] a vehicle to transport a product from a manufacturer of the product to a transportation destination, and instruct[ing], after the vehicle has transported the product, the vehicle to transport an article related to the product from the transportation destination to the manufacturer, based on a demand for the article.  The claim is directed to logistics of a supply chain.  The abstract idea could reasonably be considered a commercial or legal interaction and therefore falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.
Step 2A Prong 2 - This judicial exception is not integrated into a practical application because the additional element of a processor is recited at a high-level of generality (i.e. as generic computer components performing generic computer functions) such that it amounts to no more than mere instructions to apply the exception using generic computer components. Accordingly, the additional element, when analyzed individually and in combination, does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim does not amount to more than a recitation of the words “apply it" (or an equivalent) or more than mere instructions to implement an abstract idea or other exception in a generic computing environment (See MPEP 2106.05 (f) Mere Instructions to Apply an Exception).
Step 2B - As discussed above with respect to Step 2A Prong 2, the additional element amounts to no more than mere instructions to apply the exception using generic computer components. The same analysis applies here in 2B. The additional element, when analyzed individually and in combination, does not add significantly more to the exception. They are mere instructions to apply an exception using generic computer components and cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 2A Prong 1 (additional elements omitted) - The claim recites [] instructing a vehicle to transport a product from a manufacturer of the product to a transportation destination, and instructing, after the vehicle has transported the product, the vehicle to transport an article related to the product from the transportation destination to the manufacturer, based on a demand for the article.  The claim is directed to logistics of a supply chain.  The abstract idea could reasonably be considered a commercial or legal interaction and therefore falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.
Step 2A Prong 2 - This judicial exception is not integrated into a practical application because the additional element of a non-transitory recording medium storing a transportation management program that causes a computer to execute a process  is recited at a high-level of generality (i.e. as generic computer components performing generic computer functions) such that it amounts to no more than mere instructions to apply the exception using generic computer components. Accordingly, the additional element, when analyzed individually and in combination, does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim does not amount to more than a recitation of the words “apply it" (or an equivalent) or more than mere instructions to implement an abstract idea or other exception in a generic computing environment (See MPEP 2106.05 (f) Mere Instructions to Apply an Exception).
Step 2B - As discussed above with respect to Step 2A Prong 2, the additional element amounts to no more than mere instructions to apply the exception using generic computer components. The same analysis applies here in 2B. The additional element, when analyzed individually and in combination, does not add significantly more to the exception. They are mere instructions to apply an exception using generic computer components and cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, & 9-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pre-grant Publication No.: US 2019/0066041 A1, hereinafter “Hance.”
Claim 1 & similar claims 10 & 111: Hance, as shown, teaches:
wherein the processor instructs a vehicle to transport a product from a manufacturer of the product to a transportation destination, and instructs, after the vehicle has transported the product, the vehicle to transport an article related to the product from the transportation destination to the manufacturer, based on a demand for the article. (Hance [0053], “the warehouse and supply-chain coordinator can generate and send an order 02 to vehicle V2 to pick up the quantity Q2 of goods G1 from supplier S1. In some examples, order 02 also directs vehicle V2 to take at least some of the quantity Q2 of goods G1 from supplier S1 to location L1, which did not have a quantity Q1 of goods G1. In other examples, order 02 also directs vehicle V2 to take at least some of the quantity Q2 of goods G1 from supplier S1 to another location L3...After the robot(s) have loaded and/or unloaded vehicle V2, vehicle V2 can leave waypoint location WL1 (or location L1) and continue on to another location. Many other examples of routing vehicles, re-routing vehicles, orders, replenishment, and/or other operations related to warehouses and/or supply chains are possible as well.”)
Claim 2: Hance, as shown above, teaches all the limitations of claim 1.  Hance also teaches:
wherein the article is a material used for manufacturing the product. (Hance [0063], “a supplier location provides components used by a manufacturer location to make and/or otherwise prepare one or more goods or shipment. In some examples, a manufacturer location and/or a supplier location store raw materials used to make components and/or goods, such as raw materials 122 stored at manufacturer 120.”; See also [0091])
Claim 3: Hance, as shown above, teaches all the limitations of claim 2.  Hance also teaches:
wherein the transportation destination is located between a supplier of the material and the manufacturer, and is a facility that temporarily stores the material and a facility that temporarily stores the product. (Hance [0100], “Warehouse and supply-chain coordinator 100 also determines that to have sufficient supplies of goods G500 to meet forecast amount FA500 throughout the supply chain that manufacturer 120 needs more raw materials for goods G500 to produce the forecast amount FA500 of goods G500, and that some of the forecast amount FA500 of goods G500 are to be stored at each of warehouse 130, warehouse 140, warehouse/distribution center 150…”)
Claim 4: Hance, as shown above, teaches all the limitations of claim 1.  Hance also teaches:
wherein the processor manages inventory of the article at the manufacturer based on demand information of the product. (Hance [0100], “Warehouse and supply-chain coordinator 100 also determines that to have sufficient supplies of goods G500 to meet forecast amount FA500 throughout the supply chain that manufacturer 120 needs more raw materials for goods G500 to produce the forecast amount FA500 of goods G500, and that some of the forecast amount FA500 of goods G500 are to be stored at each of warehouse 130, warehouse 140, warehouse/distribution center 150…”)
Claim 5: Hance, as shown above, teaches all the limitations of claim 5.  Hance also teaches:
wherein the processor manages the inventory of the article based on the demand information obtained based on malfunction information of another vehicle. (Hance [0126], “Truck 1210 is delayed, and truck 1220 arrives before truck 1210. Upon arrival of truck 1220, warehouse and supply-chain coordinator 100 allows entry of truck 1220 via gate 712 and allocates a time slot to load truck 1220 at outbound loading dock 734 immediately…”)
Claim 6: Hance, as shown above, teaches all the limitations of claim 4.  Hance also teaches:
wherein the processor manages the inventory of the article based on the demand information obtained based on weather information. (Hance [0049], “The supply chain can also include locations, such as supplier locations, warehouses, and retail locations, connected by a plurality of paths such as roads, water shipping routes, and/or airways, where at least one pallet is conveyed from a first location to the second location using a vehicle traveling on a path from the first location to a second location, where at least one of the first location and the second location includes a warehouse capable of storing the at least one pallet, and where the vehicle includes an autonomous vehicle configured to be controlled by the warehouse and supply-chain coordinator. Then, the warehouse and supply-chain coordinator can determine whether an event occurs that is related to the at least one pallet. The event can include… a weather-related event…”)
Claim 7: Hance, as shown above, teaches all the limitations of claim 1.  Hance also teaches:
wherein the processor manages inventory of the article related to the product at the manufacturer based on demand forecast for the product. (Hance [0038], “The warehouse and supply-chain coordinator can coordinate and optimize various elements in one or more supply chains. The warehouse and supply-chain coordinator can receive data from multiple data sources and computer systems, such as, but not limited to…demand forecasting systems.”)
Claim 9: Hance, as shown above, teaches the transportation management device according to claim 1.  Hance also teaches:
one or more vehicles that receive an instruction from the transportation management device. (Hance [0025], “Example systems and methods disclosed herein may allow for dynamic rerouting of a delivery vehicle…”)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hance in view of Pre-grant Publication No.: US 2016/0104111 A1, hereinafter “Jones.”
Claim 8: Hance, as shown above, teaches all the limitations of claim 1.  Hance doesn’t explicitly teach the following; however, Jones teaches:
wherein when there is no article to transport, the processor makes an instruction that transportation of the article is unnecessary to the vehicle. (Jones [0037], “In origin and destination (consignor and consignee) oriented transportation services, it is anticipated that an initial trip will have a subsequent leg. In the case of a simple two-way trip, the single subsequent leg or next leg is a “backhaul”. A “deadhead” leg is a leg without a load, but also describes the connection between different termini while empty or not delivering a load.”)
Hance is directed to route planning for delivery vehicles in a supply-chain environment.  Jones is directed to matching transportation services with a demand for such services.  Furthermore, Jones teaches that sometimes a delivery vehicle will return to the point of origin without carry a load (i.e. “deadheading”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hance with the teachings of Jones since “a private fleet may need to balance the need for vehicle availability with the desire for backhaul loads.” (Jones [0013])
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
“Carvajal” (PG Pub. No.: US 2016/0019497 A1) is directed to a transportation system that utilizes a network of providers (herein referred to as the "transportation network" for short) to transport, store, and/or distribute one or more items.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT R FREDEKING whose telephone number is (571)272-0730. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.F./               Examiner, Art Unit 3628                                                                                                                                                                                         	
/VICTORIA E. FRUNZI/               Primary Examiner, Art Unit 3688                                                                                                                                                                                         	8/24/2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Preamble elements taught by Hance at [0005]